DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 10/19/2020 is acknowledged.  
Terminal Disclaimer
4.	The terminal disclaimer filed on 10/14/2015 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,572,059 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
7.	The term “substantially” in claim 39 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Dependent claim 40 is rejected for incorporating the deficiencies of claim 39.
	The term “substantial” in claim 39 is a relative term which renders the claim indefinite.  The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Dependent claim 40 is rejected for incorporating the deficiencies of claim 39.
	The term “substantial” in claim 40 is a relative term which renders the claim indefinite.  The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Allowable Subject Matter
8.	Claim 1 is allowed.
Specifically, although the prior art (See Kadayam, Brown, Martin, and Epler) clearly teach the real-time surveillance and monitoring of data (including public health data), the detailed claim limitations directed towards the specific integration of multiple sources via RDF for subsequent analysis via an expert engine to identify alerts that are augmented (via queries to the Internet and Intranet) with related data for subsequent display via hyperlinks is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.

Claims 41-54 are deemed allowable for depending on the deemed allowable subject matter of independent claim 1.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2003/0212673 issued to Kadayam et al. on 13 November 2003.  The subject matter disclosed therein is pertinent to that of claims 1, and 39-54 (e.g., methods to monitor data).
U.S. PGPUB 2003/0163351 issued to Brown et al. on 28 August 2003.  The subject matter disclosed therein is pertinent to that of claims 1, and 39-54 (e.g., methods to monitor data).
U.S. PGPUB 2004/0036599 issued to Martin et al. on 26 February 2004.  The subject matter disclosed therein is pertinent to that of claims 1, and 39-54 (e.g., methods to monitor data).
U.S. PGPUB 2003/0187615 issued to Epler et al. on 02 August 2003.  The subject matter disclosed therein is pertinent to that of claims 1, and 39-54 (e.g., methods to monitor data).
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 16, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168